
	
		I
		111th CONGRESS
		2d Session
		H. R. 5731
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mrs. Kirkpatrick of
			 Arizona introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  annual reviews of mental health professionals treating veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Mental Health Professionals
			 Oversight Act of 2010.
		2.Review of mental
			 health professionals of the Department of Veterans Affairs
			(a)In
			 general
				(1)ReviewSubchapter
			 II of chapter 73 of title 38, United States Code, is amended by adding at the
			 end the following new section:
					
						7330B.Review of
				mental health professionals
							(a)ReviewNot later than January 1 of each year, the
				Inspector General of the Department of Veterans Affairs shall conduct a review
				of mental health professionals employed by the Veterans Health Administration
				during the preceding fiscal year.
							(b)ReportNot later than 90 days after the date on
				which the review under subsection (a) is completed, the Inspector General shall
				submit to the Committee on Veterans’ Affairs of the House of Representatives,
				the Committee on Veterans’ Affairs of the Senate, and the Advisory Committee on
				Veterans with Psychological and Mental Health Needs under section 547 of this
				title a report on such review.
							(c)ContentsWith respect to each covered facility in
				each geographic service area of the Veterans Health Administration, the report
				shall include the following:
								(1)The number of full-time psychiatrists and
				psychologists employed during the preceding fiscal year.
								(2)The number of part-time (or part-time
				equivalent) psychiatrists and psychologists employed during the preceding
				fiscal year.
								(3)The number of mental health nursing staff
				employed during the preceding fiscal year.
								(4)The number of certified social workers
				assigned to mental health programs during the preceding fiscal year.
								(5)The number of other direct-care mental
				health staff, including counselors and outreach workers, employed during the
				preceding fiscal year.
								(6)The number of administrative and support
				staff assigned to mental health programs during the preceding fiscal
				year.
								(7)The number of
				full-time direct-care employees for all programs of the Veterans Health
				Administration.
								(8)The number of
				unfilled vacancies for mental health positions that have been authorized for
				each geographic service area (including the number of positions per each
				covered facility) and the average length of time such positions remain
				unfilled.
								(d)DefinitionIn this section, the term covered
				facility includes each medical center, facility, and community-based
				outpatient clinic of the Veterans Health
				Administration.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 is
			 amended by inserting after the item relating to section 7330A the following new
			 item:
					
						
							7330B. Review of mental health
				professionals
						
						.
				(b)ReportNot later than October 1, 2011, the
			 Inspector General of the Department of Veterans Affairs shall submit to the
			 Committee on Veterans’ Affairs of the House of Representatives, the Committee
			 on Veterans’ Affairs of the Senate, and the Advisory Committee on Veterans with
			 Psychological and Mental Health Needs under section 547 of title 38, United
			 States Code, as added by section 3 of this Act, a report under section 7330B of
			 such title, as added by subsection (a) of this section, with respect to each of
			 fiscal years 2004 through 2009.
			3.Advisory
			 committee on veterans with psychological and mental health needs
			(a)In
			 generalSubchapter III of
			 chapter 5 of title 38, United States Code, is amended by adding at the end the
			 following:
				
					547.Advisory
				committee on veterans with psychological and mental health needs
						(a)EstablishmentThe Secretary shall establish an advisory
				committee to be known as the Advisory Committee on Veterans with Psychological
				and Mental Health Needs (in this section referred to as the
				Committee).
						(b)MembershipThe
				Committee shall consist of members appointed by the Secretary,
				including—
							(1)mental health
				practitioners of the Department;
							(2)veterans;
							(3)individuals
				representing veteran service organizations; and
							(4)individuals
				representing other organizations related to mental health or veterans.
							(c)Responsibilities
				of Committee(1)The Secretary shall, on a regular basis,
				consult with and seek the advice of the Committee with respect to the provision
				of mental health care to veterans.
							(2)In addition to providing advice under
				paragraph (1), the Committee shall—
								(A)analyze data contained in the reports
				submitted under section 7330B of this title; and
								(B)collect information related to the
				provision of mental health treatment to veterans by the Department, including
				by visiting medical facilities of the Department from time to time.
								(d)ReportsNot later than March 1 of each year,
				beginning March 1, 2011, the Committee shall submit to the Secretary a report
				on the programs and activities of the Department that pertain to veterans with
				psychological and mental health
				needs.
						.
			(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of chapter 5 of title 38, United States Code, is
			 amended by adding at the end the following:
				
					
						547. Advisory committee on veterans with
				psychological and mental health
				needs.
					
					.
			4.Report on chronic
			 mental health conditionsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the
			 House of Representatives and the Committee on Veterans’ Affairs of the Senate a
			 report on chronic mental health conditions. The report shall include the
			 following:
			(1)The number of
			 veterans diagnosed with chronic mental health conditions.
			(2)The anticipated
			 needs of veterans of Operation Enduring Freedom and Operation Iraqi Freedom
			 with respect to the treatment of chronic mental health conditions.
			(3)With respect to
			 treating the veterans described in paragraph (2), the anticipated needs of the
			 Department of Veterans Affairs related to—
				(A)the number (by
			 type) of staff of the Veterans Health Administration;
				(B)the number (by
			 type) of facilities of the Veterans Health Administration;
				(C)the equipment and
			 other resources used in such treatment; and
				(D)the amount of
			 funding required by the Secretary.
				(4)The optimal panel
			 size of patients for mental health professionals treating the veterans
			 described in paragraphs (1) and (2).
			5.Study on
			 substance-use disorders and rehabilitation
			(a)StudyThe Secretary of Veterans Affairs shall
			 conduct a study of substance-use disorders among veterans. Such study shall
			 include—
				(1)the barriers to
			 rehabilitation and treatment of such substance-use disorders;
				(2)the effect early
			 intervention services have on treating substance-use disorders;
				(3)the effect
			 counseling, including couples and family counseling, has on treating
			 substance-use disorders; and
				(4)developing
			 programs to combat any stigmas related to treating substance-use disorders that
			 prevent veterans from seeking such treatment.
				(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the House of Representatives and the Committee on
			 Veterans’ Affairs of the Senate a report on the study required by subsection
			 (a).
			6.Comptroller
			 General reports on mental health programs
			(a)MHSP and
			 UMHS
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct a study
			 to assess—
					(A)the progress of
			 the Secretary of Veterans Affairs in implementing the Mental Health Strategic
			 Plan of the Veterans Health Administration of the Department of Veterans
			 Affairs (published November 2004); and
					(B)the status of the
			 Uniform Mental Health Services handbook of the Veterans Health Administration
			 (Veterans Health Administration handbook 1160.01, published September 11, 2008)
			 at the end of fiscal year 2010.
					(2)ReportNot later than 30 days after the study
			 under paragraph (1) is completed, the Comptroller General shall submit to the
			 Committee on Veterans’ Affairs of the House of Representatives, the Committee
			 on Veterans’ Affairs of the Senate, and the Secretary of Veterans Affairs a
			 report on the study, including the number of full-time mental health
			 professionals the Comptroller General determines necessary to implement the
			 Mental Health Strategic Plan and the Uniform Mental Health Services
			 handbook.
				(b)VERA
			 systemNot later than one
			 year after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on Veterans’ Affairs of the House of Representatives,
			 the Committee on Veterans’ Affairs of the Senate, and the Secretary of Veterans
			 Affairs a report on any modifications to the Veterans’ Equitable Resource
			 Allocation system of the Veterans Health Administration that the Comptroller
			 General determines necessary for the Secretary of Veterans Affairs to meet the
			 mental health needs of veterans.
			
